        Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 1 of 8



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 8                                  OAKLAND DIVISON

 9                                                      Case No. 3:19-cv-04394-SK
10
                                                        COMPLAINT FOR DAMAGES
      WORKINEH G. LIBEN,
11
                                                        1. VIOLATION OF THE TELEPHONE
12                     Plaintiff,
                                                        CONSUMER     PROTECTION      ACT
             v.                                         PURSUANT TO 47 U.S.C. § 227.
13

14    LENDMART, LLC,                                    2. VIOLATION OF THE ROSENTHAL
                                                        FAIR DEBT COLLECTION PRACTICES
15                     Defendant.                       ACT, CAL. CIV. CODE § 1788 ET SEQ.

16                                                      JURY TRIAL DEMANDED
17
                                    FIRST AMENDED COMPLAINT
18
            NOW COMES, Workineh G. Liben (“Plaintiff”), through his counsel, WAJDA LAW
19
     GROUP, APC, complaining as to the conduct of Lendmart, LLC (“Defendant”) as follows:
20
                                       NATURE OF THE ACTION
21

22      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

23   Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violations of the Rosenthal Fair Debt
24   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788.
25
                                       JURISDICTION AND VENUE
26
        2. This Court has subject matter jurisdiction pursuant to TCPA and 28 U.S.C. § 1331.
27
        3. Subject matter jurisdiction is conferred upon this Court by the TCPA and 28 U.S.C. §§1331
28
                                                    1
        Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 2 of 8



 1   and 1337, as the action arises under the laws of the United States.
 2      4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the
 3
     Northern District of California and a substantial portion of the events or omissions giving rise to
 4
     the claims occurred within the Northern District of California.
 5
                                                   PARTIES
 6
        5. Plaintiff is a natural person over 18-years-of-age who is a “person” as the term is defined
 7

 8   by 47 U.S.C. §153(39).

 9      6. Defendant is a financial services company. Defendant’s principle office is located at 6420
10   Wilshire Boulevard, Suite 230, Los Angeles, California 90048.
11
                                   FACTS SUPPORTING CAUSE OF ACTION
12
        7. In early 2015, Plaintiff obtained a title loan in the amount $2,000.00 (“subject debt”) from
13
     Defendant.
14

15      8. For approximately a year, Plaintiff made timely payments to the subject debt.

16      9. In 2016, Defendant improperly charged Plaintiff twice and was unable to correct their error.

17   Plaintiff was no longer able to maintain timely payments on the subject debt due to the charging
18   error, which resulted in default.
19
        10. Defendant began placing phone calls to Plaintiff’s cellular phone number, (650) XXX-1647.
20
        11. At all times relevant to the instant action, Plaintiff was the sole owner, possessor, and
21
     operator of the telephone number ending in 1647.
22

23      12. Soon after Defendant’s calls began, Plaintiff demanded it cease calling his cellular phone

24   number.

25      13. Plaintiff received no less than six calls per day from Defendant, many of which,
26
     representatives informed Plaintiff that it would file legal action and report him to the IRS for unpaid
27
     debt.
28
                                                        2
         Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 3 of 8



 1      14. Due to Defendant’s incessant phone calls and baseless threats, Plaintiff hired Lexington
 2   Law to file an immediate cease and desist to halt Defendant’s harassment.
 3
        15. Defendant adhered to Plaintiff’s demands for a brief time. In early 2018, Defendant again
 4
     began placing a harassing volume of phone calls to Plaintiff’s cellular phone number without his
 5
     prior consent.
 6

 7      16. Plaintiff was forced to change his phone number in effort to avoid Defendant’s further

 8   harassing phone calls.

 9      17. At present, Plaintiff continues to receive emails from Defendant in relation to the subject
10
     debt.
11
        18. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period
12
     of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.
13
        19. Specifically, there would be an approximate 3 second pause between the time Plaintiff said
14

15   “hello,” and the time that a live agent introduced them self as a representative of Defendant

16   attempting to collect on the subject debt.
17      20. Likewise, Plaintiff also hears what sounds to be call center noise in the background of
18
     Defendant’s collection calls.
19
        21. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling
20
     with such frequency as can be reasonably expected to harass.
21

22      22. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

23   using an automated telephone dialing system that is commonly used in the debt collection industry

24   to collect defaulted loans.
25

26

27

28
                                                      3
        Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 4 of 8



 1                                                DAMAGES
 2      22. Defendant’s unfair and harassing conduct has severely disrupted Plaintiff’s daily life and
 3
     general well-being.
 4
        23. Plaintiff has expended time consulting with his attorneys as a result of Defendant’s
 5
     unconscionable conduct.
 6

 7      24. Defendant’s phone harassment campaign and illegal collection activities have caused

 8   Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and

 9   occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of
10
     personal injury resulting from the distraction caused by the phone calls, aggravation that
11
     accompanies unsolicited debt collection calls, harassment, emotional distress, anxiety, loss of
12
     concentration, diminished value and utility of his telephone equipment and telephone subscription
13
     services, debilitating Plaintiff’s voicemail capacity, the wear and tear caused to his cellular
14

15   telephone, the loss of battery charge, the loss of battery life, and the per-kilowatt electricity costs

16   required to recharge his cellular telephone as a result of increased usage of his telephone services.
17                COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
18
        25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.
19
        26. Defendant repeatedly placed or caused to be placed frequent non-emergency calls, including
20
     but not limited to the calls referenced above, to Plaintiff’s cellular telephone number using an
21

22   automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without Plaintiff’s

23   prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

24      27. The TCPA defines ATDS as “equipment which has the capacity...to store or produce
25   telephone numbers to be called, using a random or sequential number generator; and to dial such
26
     numbers.” 47 U.S.C. §227(a)(1).
27

28
                                                        4
       Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 5 of 8



 1     28. Upon information and belief, based on Defendant’s lack of prompt human response during
 2   the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s
 3
     cellular telephone.
 4
       29. Upon information and belief, the ATDS employed by Defendant transfers the call to a live
 5
     agent once a human voice is detected, thus resulting in a pause after the called party speaks into
 6

 7   the phone.

 8     30. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

 9   telephone between early 2016 and the present day, using an ATDS without his prior consent.
10
       31. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.
11
       32. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular
12
     phone.
13
       33. Upon information and belief, Defendant has no system in place to document and archive
14

15   whether it has consent to continue to contact consumers on their cellular phones.

16     34. Defendant, through its agents, representatives, vendors subsidiaries, third party contractors
17   and/or employees acting within the scope of their authority acted intentionally in violation of 47
18
     U.S.C. §227(b)(1)(A)(iii).
19
       35. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500
20
     per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing
21

22   violations of the TCPA triggers this Honorable Court’s discretion to triple the damages to which

23   Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

24

25

26

27

28
                                                      5
         Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 6 of 8



 1   WHEREFORE, Plaintiff WORKINEH G. LIBEN respectfully requests that this Honorable Court:
 2
            a. Declare that the practices complained of herein are unlawful and violate the
 3              aforementioned statute;
 4          b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
 5              pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

 6          c. Enjoining Defendant from contacting Plaintiff; and
            d. Award any other relief as the Honorable Court deems just and proper.
 7

 8         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 9      36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.
10
        37. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
11
        38. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
12
     1788.2(d) and (f).
13

14      39. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

15              a. Violation of Cal. Civ. Code § 1788.11(d)

16      40. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector may
17   not cause “a telephone to ring repeatedly or continuously to annoy the person called.”
18
        41. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular telephone
19
     after she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s
20
     cellular telephone despite his demand was done with the purpose of annoying Plaintiff into
21

22   paying the subject debt.

23      42. Defendant disregarded Plaintiff’s request, and continued its calls to Plaintiff, with the goal

24   of annoying Plaintiff into paying the subject debt.
25
                b. Violations of RFDCPA § 1788.11(e)
26
        43. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector may
27
     not communicate “by telephone or in person, with the debtor with such frequency as to be
28
                                                         6
         Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 7 of 8



 1   unreasonable and to constitute a harassment to the debtor under the circumstances.”
 2      44. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular telephone
 3
     after he notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s
 4
     cellular telephone despite his demand was unreasonable and harassing. The repeated contacts
 5
     were made with the hope that Plaintiff would succumb to the harassing behavior and ultimately
 6

 7   make a payment. The frequency and volume of calls, shows that Defendant willfully ignored

 8   Plaintiff’s pleas with the intent of harassing him.

 9      45. Furthermore, Defendant relentlessly contacted Plaintiff numerous times. Placing such
10
     voluminous calls in short succession constitutes conduct that is unreasonable and harassing in an
11
     attempt to harass Plaintiff into making payment in violation of the RFDCPA.
12
        46. Upon being told to stop calling, Defendant had ample reason to be aware that it should
13
     cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously
14

15   chose to continue placing calls to Plaintiff’s cellular telephone.

16   WHEREFORE, Plaintiff WORKINEH G. LIBEN respectfully requests that this Honorable Court:
17          a. Declare that the practices complained of herein are unlawful and violate the
18              aforementioned statute;
19          b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

20          c. Award Plaintiff statutory damages, pursuant to Cal. Civ. Code § 1788.30(b);
            d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
21
                Code § 1788.30(c); and
22
            e. Award any other relief as the Honorable Court deems just and proper.
23

24

25

26

27

28
                                                           7
         Case 3:19-cv-04394-SK Document 10 Filed 08/22/19 Page 8 of 8



 1                                      DEMAND FOR JURY TRIAL
 2           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
 3
     this action so triable of right.
 4
     Date: August 22, 2019                                        Respectfully submitted,
 5

 6

 7                                                                By: /s/ Nicholas M. Wajda

 8                                                                Nicholas M. Wajda
                                                                  WAJDA LAW GROUP, APC
 9                                                                6167 Bristol Parkway
                                                                  Suite 200
10
                                                                  Culver City, California 90230
11                                                                Telephone: 310-997-0471
                                                                  Facsimile: 866-286-8433
12                                                                E-mail: nick@wajdalawgroup.com

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
